Title: From John Adams to William Tudor, Sr., 29 March 1817
From: Adams, John
To: Tudor, William, Sr.



Dear Sir
Quincy March 29th. 1817.

Is your daughter, Mrs Stewart, who I am credibly informed is one of the most accomplished Ladies, a Painter? Are you acquainted with Miss Lydia Smith, who I am also credibly informed is one of he most accomplished Ladies and a Painter? Do you know Mr. Sargent? Do you correspond with your old companion in Arms Colo. John Trumbull? Do you think Fisher will be an historical Painter?
Whenever you shall find a Painter male or female, I pray you to suggest a scene and subject
The  Scene is the Council Chamber of the Old Townhouse in Boston. The date is the month of February 1761, nine years before you came to me in Cole lane. As this was five years before you entered Colledge you must have been in the second form of Master Lovells school.
That Council Chamber was as respectable an Appartment and more so too in proposition, than the House of Lords or House of Commons in Great Britain, or that in Philadelphia in which the Declaration of Independence was signed in 1776.
In this Chamber near the fire were seated five Judges with Lieutenant Governor Hutchinson at their head as Cheif Justice, all in their new fresh Robes of Searles English cloth in their broad bands and immense Judicial Wiggs. In this Chamber was seated at a long Table all the Baristers of Boston and its neighbouring County of Middlesex in their Gowns bands & Tye wiggs. They were not seated on Ivory chairs, but their dress was more solemn & more pompous than that of the Roman Senate, when the Gauls broke in upon them. In a corner of the Room must be placed Wit, sense, Imagination, Genius, Pathos, Reason, Prudence, Eloquence, Learning, science and immense Reading, hung by the shoulders on two crutches covered with a cloth great coat, in the person of Mr. Pratt who had been solicited on both sides but would engage on neither, being about to leave Boston forever as Chief Justice of New York.
Two Portraits at more than full length of King Charles the second, and King James the second, in splendid golden frames were hung up in the most conspicuous side of the apartment. If my young eyes or old memory have not deceived me, these were the finest Pictures I have seen. The colours of their long flowing Robes and their Royal Ermines were the most glowing, the figures the most noble & graceful, the features the most distinct & characteristic far superior to those of the King & Queen of France in the Senate Chamber of Congress. I believe they were Vandykes. Sure I am there was no Painter in England capable of them at that time, they had been sent over without frames in Governor Pownals time, but as he was no admirer of Charles’ or James’ they were stowed away in a Garrett among rubbish, till Governor Bernard came, had them cleaned, superbly framed, and placed in Council for the admiration and imitation of all men, no doubt with the concurrence of Hutchinson and all the Junto; for there has always been a Junto. One circumstance more. Samuel Quincy and John Adams had been admitted Barristers at that Term. John was the youngest he should be painted looking like a short thick fat Archbishop of Canterbury seated at the table, with a pen in his hand, lost in admiration, now & then minuting those despicable notes which you know that Jonathan Williams Austin, your fellow student in my Office, stole from my desk and printed in the Massachusetts Spy, with two or three bombastic expressions interpolated by himself; and which your Pupil, Judge Minot has printed in his history.
You now have the stage and the scenery. Next follows a narration of the subject. I rather think that we Lawyers ought to call it a Brief of the cause.
When the British Ministry, received from General received from General Amherst, his dispatches announcing his conquest of Montreal and he consequent annihilation of the French Government and Power in America in 1759. they immediately conceived this design and took the Resolution of conquering the English Colonies, and subjecting them to the unlimited Authority of Parliament. With this view and intention, they send orders and Instructions to the Collector of the Customs in Boston. Mr. Charles Paxton, to apply to the civil Authority for writs of assistants, to enable the Custom house Officers, Tide waiters, Land waiters & all, to command all Sheriffs & Constables, to attend and aid them, in breaking open houses, stores, Shops, Cellars, Ships Bales, trunks, chests, casks, packages of all sorts, to search for goods wares and Merchandizes, which had been imposted against the prohibitions, or without paying the taxes imposed by certain Acts of Parliament called “The Acts of Trade” i.e. by certain Parliamentary Statutes, which had been procured to be passed from time to time for a Century before by a combination of selfish intrigues between West India Planters and North American Royal Governors. These Acts never had been executed, and there never had been a time when they would have been or could have been obeyed.
Mr Paxton, no doubt consulting with Governor Bernard Lieutenant Governor Hutchinson, and all the principal Crown Officers and all the rest of the Junto, thought it not prudent to commence his operations in Boston. For obvious reasons he instructed his deputy Collector in Salem, Mr. Cockle, to apply by petition to the Superior Court in November 1760, then selling in that Town for Writs of Assistants. Stephen Sewall was then Chief Justice of that Court, an able Man, an uncorrupted American and a sound Whig, a sincere friend of Liberty, civil and religious. He expressed great doubts of the legality of such a writ and of the Authority of the Court to grant it. Not one of his brother Judges uttered a word in favour of it, but as it was an application on the part of the Crown, it must be heard and determined—After consultation, the Court Ordered the Question to be argued at the next February Term in Boston, i.e. in 1761.
In the mean time Chief Justice Sewall died, and Lieut. Governor Hutchinson was appointed Chief Justice of that Court in his stead. Every observing and thinking man knew that this appointment was made for the direct purpose of deciding the question, in favour of the Crown, and all others in which it should be interested.
An alarm was spread far and wide. Merchants of Salem & Boston, applied to Mr. Pratt who refused, and to Mr. Otis & Mr. Thacher who accepted, to defend them, against the sensible menacing Monster, the Writ of Assistants. Great fees were offered, but Otis & I believe Thacher, would accept of none. “In such a Cause,” said Otis, “I despise all fees.”
I have given you a sketch of the Stage & the scenery; and a Brief of the cause, or if you like the phrase better, of the Tragedy, Comedy or Farce.
Now for the Actors & Performers. Mr. Gridley argued with his Characteristic, Learning, Ingenuity & Dignity, and said every thing that could he said in favour of Cockle’s Petition, all depending, however on the “If the Parliament of Great Britain is the sovereign Legislator of all the British Empire.”
Mr. Thacher followed him on the other side, and argued with the softness of manners, the Ingenuity, the cool reasoning which were peculiar to his amiable character.
But Otis was a flame of fire! With a promptitude of Classical Allusions, a depth of research, a rapid summary of historical events & dates, a profusion of Legal Authorities, a prophetic glance of his eyes into futurity, and a rapid torrent of impetuous Eloquence he hurried away all before him. American Independence was then & there born. The seeds of Patriots & Heroes to defend the Non sine Diis Animosus Infans; to defend the Vigorous Youth were then & there sown. Every Man of an immense crouded Audience appeared to me to go away, as I did, ready to take Arms against Writs of Assistants. Then and there was the first scene of the first Act of opposition to the Arbitrary claims of Great Britain. Then and there the Child Independence was born. In fifteen years i.e. in 1776. he grew up to Manhood, & declared himself free.
The Court adjourned for Consideration, and after some days at the close of the Term, Hutchinson Cheif Justice arose & said, “The Court has considered the subject of Writs of Assistants, and can see no foundation for such a Writ, but as the practice in England is not known, it has been thought best, to continue the Question to next Term, that in the mean time Opportunity may be given to write to England for Information concerning the subject.” In six months the next Term arrived, but no Judgment was pronounced, nothing was said about Writs of Assitants, no letters from England, and nothing more ever said in Court concerning them. But it was generally reported & understood that the Court clandestinely granted them, and the Custom house Officers had them in their pockets, though I never knew that they dared to produce and execute them in any one instance.
Mr. Otis’s popularity was without bounds. In May 1761. he was elected into the House of Representatives, by an almost Unanimous vote. On that week I happened to be at Worcester attending a Court of Common Pleas of which Brigadier Ruggles was Chief Justice. When the news arrived from Boston, you can have no idea of the consternation among the Government people. Chief Justice Ruggles at dinner at Col. Chandlers on that day, said, “Out of this Election will arise a damn’d Faction, which will shake the Province to its foundation.”
For ten years afterwards Mr. Otis at the head of his Countrys cause, conducted the Town of Boston & the people of the Province with a prudence & fortitude, at every sacrifice of personal interest, & amidst unceasing persecution; which would have done honour to the most virtuous Patriot or Mastyr of Antiquity.
I fear I shall make your refusal of bringing out, the / Old Gentleman.


John Adams.